Norton, J.
This suit was instituted in the circuit court of the city of St. Louis, to recover damages for an alleged breach of contract of sale of a lot of lumber. The case was tried by the court, without the intervention of a jury, and judgment was rendered for defendants, from which the plaintiffs prosecuted a writ of error to the St. Louis court of appeals, where the judgment of the circuit court was affirmed, from which judgment of affirmance plaintiffs prosecute their writ of error to this court.
After careful examination of the record, we are satisfied that the judgment of the circuit court was for the right party. The criticisms made by the learned counsel for plaintiffs in error on the instructions given and refused by the court, do not affect the merits of the case. While some one of a number of instructions given may be faulty, yet when the conclusion reached by the jury is manifestly right, and a different result could not have been reached without injustice, the verdict on that account ought not to be disturbed. Noble v. Blount, 77 Mo. 235.
The evidence and instructions are fully set out in the opinion of the court of appeals reported in 10 Mo. App. 101, and for the reasons therein given for the conclusion arrived at by that court, its judgment affirming that of the circuit court is hereby affirmed,
in which all concur.